United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2713
                                ___________

John R. Butcher,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Dr. Duong Ly, East Arkansas Regional *
Unit, Arkansas Department of            *
Correction; Bernard Williams,           * Appeal from the United States
Infirmary Manager, East Arkansas        * District Court for the
Regional Unit, Arkansas Department      * Eastern District of Arkansas.
of Correction; Cherrettia Taylor,       *
Classification Officer, East Arkansas   *      [UNPUBLISHED]
Regional Unit, Arkansas Department      *
of Correction (originally sued as       *
Taylor); Max Mobley, Deputy             *
Director, Arkansas Department of        *
Correction; Larry Norris, Director,     *
Arkansas Department of Correction,      *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted: December 30, 2002
                           Filed: January 3, 2003
                                ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Arkansas inmate John R. Butcher brought this 42 U.S.C. § 1983 action against
East Arkansas Regional Unit physician Duong Ly, Infirmary Manager Bernard
Williams, Classification Officer “Mrs. Taylor,” Arkansas Department of Correction
(ADC) Deputy Director Max Mobley, and ADC Director Larry Norris, claiming cruel
and unusual punishment, deliberate indifference to his serious medical needs, medical
malpractice, and denial of due process. During the course of the proceedings below,
the district court1 denied Butcher’s motions to compel, to subpoena witnesses, for an
independent medical examination, for appointment of counsel, and to add a
defendant, and granted defendants’ motion for summary judgment. Butcher appeals
these orders. After careful review of the record, we affirm.

       We agree with the district court, for the reasons the court explained, that there
was insufficient evidence to support Butcher’s claims. See Johnson v. Bi-State
Justice Ctr., 12 F.3d 133, 135-36 (8th Cir. 1993) (standard of review). However, we
modify the dismissal of Butcher’s state-law claims to be without prejudice. See
Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert.
denied, 519 U.S. 968 (1996). Further, the district court did not abuse its discretion
in denying Butcher’s various prehearing motions, given the evidence already before
the district court, the access Butcher had been given to his medical records, the
cumulative or irrelevant nature of the proposed witness testimony, the number of
medical examinations Butcher had received from physicians other than Dr. Ly,
Butcher’s demonstrated ability to represent himself, and the futility of adding the
proposed defendant in question.

       Finally, we deny Butcher’s motions for production of documents and for access
to a photocopier.


      1
       The HONORABLE H. DAVID YOUNG, United States Magistrate Judge for
the Eastern District of Arkansas, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
Accordingly, we affirm the judgment, as modified.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-